                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 M. DENISE TOLLIVER,

                 Plaintiff,
                                                           Civil Action No. 18-797-RGA
        V.

 ~IGHMARK BCBSD, INC.,

                 Defendant.


                                   MEMORANDUM ORDER

       Plaintiff requests that I reconsider a previous order denying remand to state court. (D.I.

19). The purpose of a motion for reconsideration is to "correct manifest errors of law or fact or

to present newly discovered evidence." Max's Seafood Cafe v. Quinteros, 176 F.3d 669, 677 (3d

Cir. 1999). "A proper Rule 59(e) motion ... must rely on one of three grounds: (1) an intervening

change in controlling law; (2) the availability of new evidence; or (3) the need to correct a clear

error _oflaw or prevent manifest injustice." Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir.

2010). A motion for reconsideration is not an appropriate vehicle to reargue issues that the court

has already considered and decided. Justice v. Attorney Gen. of Del., 2019 WL 927351, at *2 (D.

Del. Feb. 26, 2019).

       Plaintiff's request for reconsideration of the remand order focuses exclusively on the state

~ourt's dismissal of her state law claims. (D.I. 19). However, the state court's dismissal of

Plaintiff's state law claims is irrelevant to the merits of removal to Federal Court. By pleading

claims under the ADA, a federal law, Plaintiff rendered the action removable. 28 U.S.C. §§

1441, 1446. As the Court previously found, "The notice of removal was timely filed having been


                                                 1
filed will within the thirty-day time-frame from the filing of Plaintiff's Amended Complaint."

(D.I. 16 at 4). Nothing in Plaintiff's letter alleges a clear error oflaw in the Court's previous

decision, any change in intervening law, or the availability of new evidence as to the timeliness

or waiver of removal.

       Therefore, I decline to reconsider the Court's order denying remand.



                                                      Entered this   /1_ day of May, 2019.




                                                  2
